‘TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00800-CV



                                    Christine Leise, Appellant

                                                  v.

                   D.A.N. Joint Venture II, a Limited Partnership, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
     NO. D-1-GN-06-004240, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due on January 28, 2009. The clerk of this Court sent an

overdue brief notice dated February 23, 2009. The notice cautioned that appellant Christine Leise’s

appeal could be dismissed if, by March 5, 2009, she failed to file a brief or explain why the brief

had not been filed. To date, this Court has received no brief or explanation. This appeal is dismissed

for want of prosecution.




                                               G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: April 8, 2009